        Case 1:18-cv-04797-ARR-RER Document 15 Filed 03/28/19 Page 1 of 1 PageID #: 44
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Eastern District
                                                  __________         of of
                                                              District  New  York
                                                                           __________


                      Bahtiyor Yakubov                             )
                             Plaintiff                             )
                                v.                                 )      Case No.   18-CV-4797 (ARR) (ERR)
                    Boss Food, Inc., et al.                        )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Boss Food, Inc., et al.                                                                                             .


Date:          03/28/2019
                                                                                            Attorney’s signature


                                                                                         David Molot / 4264222
                                                                                        Printed name and bar number
                                                                                        Law Office of David Molot
                                                                                        14 Penn Plaza, Suite 1303
                                                                                           New York, NY 10122

                                                                                                  Address

                                                                                          david@molotlaw.com
                                                                                              E-mail address

                                                                                             (212) 239-4963
                                                                                             Telephone number

                                                                                             (212) 239-4963
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
